Citation Nr: 1528422	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  09-08 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart condition.


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to February 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

As a matter of background, in July 2010 and December 2010, the Board remanded the claim for additional procedural and evidentiary development.  In September 2012, the Board issued a third remand so that additional medical evidence could be associated with the claims file, and a VA addendum opinion be obtained.  For the reasons discussed below, the Board finds that an additional remand is necessary. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand orders; the Board itself errs in failing to ensure proper compliance.  Stegall v. West, 11 Vet App. 268, 271 (1998).  Inasmuch as the Board regrets that any further delay in the adjudication of this case, an additional remand is necessary to ensure complete compliance with the prior remand issued in September 2012.  

In September 2012, the Board ordered the RO to obtain and associate with the Veteran's claims file, any missing cardiology records, to include relevant progress notes, cardiology consultation reports, and imaging reports.  Specifically, it ordered that any records related to the Veteran's heart disorders from the VA Medical Center in Tampa, Florida and VA Medical Center in San Juan, Puerto Rico, dated since December 1999, to include but not be limited to the transesophageal echocardiogram (TEE) report completed in November 2008, cardiology consultation reports dated on or after August 2011, and cardiology consultation reports dated on or after August 2011 and prior to November 2011.  

The Board also specifically ordered that those medical records be obtained prior to obtaining an addendum medical opinion to the February 2011 VA examination report.  Particularly, the Board notes that, because the February 2011 VA medical opinion was not provided in consideration of the Veteran's full relevant medical history, as critical VA treatment records were not yet associated with the claims folder, then that opinion was inadequate.  Therefore, the RO was instructed to obtain an addendum opinion that considered the Veteran's entire medical history.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In November 2012, the RO obtained an addendum opinion to the February 2011 medical opinion.  However, the Board notes that the RO did not secure and associate the Veteran's absent medical records until July 26, 2013, nearly nine months after the opinion was rendered.  Further, additional records from the Tampa and San Juan VA Medical Centers were not added to the record until October 2014.  Therefore, the Board finds that the November 2012 addendum opinion is also inadequate for adjudicative purposes because it did not consider the Veteran's full medical record, to include the critical medical records that the Board has ordered be associated with the file prior to the opinion being rendered.  

Additionally, pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal is to be granted to an appellant who requests a hearing and is willing to appear in person. See also 38 U.S.C.A. § 7107 (2014) (pertaining specifically to hearings before the Board).  In October 2012, the Veteran submitted a request to the RO in St. Petersburg that a hearing be scheduled before a Veterans Law Judge.  In March 2013, the Veteran submitted a written statement in support of his claim.   Although the Veteran stated that the written statement was instead of a hearing, the Board is unsure whether the Veteran specifically wished to withdraw his hearing request.  Accordingly, on remand, the RO should contact the Veteran to ensure that he does not wish to have a hearing before the Board, or, if he does, to schedule a hearing at the earliest convenient time.   

Finally, the Board notes that in March 2015, the Veteran submitted additional private medical evidence in connection with his claim.  That evidence was submitted after the issuance of the final supplemental statement of the case concerning this claim.  A review of the claims folder does not show that the Veteran ever waived consideration of that evidence by the RO in the first instance.  Therefore, on remand, the RO must consider all evidence pertaining the Veteran's claim in the first instance.


Accordingly, the case is REMANDED for the following action:

1. Return the entire record to the February 2011 and November 2012 VA examiner for an addendum opinion that considers all evidence of record in this case.  If the prior VA examiner is not available, a different examiner should be asked to review the claims folder, in its entirety, and provide the requested opinion.  The need for an additional examination is left to the discretion of the examiner chosen to write the opinion.

Based on the review of this remand and the September 2012 remand, as well as the claims folder, to include the Veteran's lay statements of record and all medical evidence associated with the file after November 2012, the examiner should make the following determinations:

(a) Identify and reconcile all cardiac diagnoses and/or impressions to date, including the Veteran's past diagnoses of a patent foramen ovale, mitral valve prolapse, a septal heart defect, murmur, sinus bradycardia, sinus arrhythmia, tachycardia, palpitations, and possible atheroma in the aortic arch.

The examiner should fully consider the transient nature of many of the Veteran's previously diagnosed disorders in providing his current cardiac diagnosis.  For example, if it is determined that no symptoms of a previously diagnosed disorder are present at the time of the examination, clearly state whether or not this finding indicated that a previous diagnosis was unwarranted and provide a full rationale for that opinion.

On the other hand, critically, if it is determined that any diagnosis was warranted at the time it was provided, but the disorder has since resolved such that the Veteran no longer suffers from this disorder at the time of the examination, the examiner must state whether the Veteran has suffered from the disorder at any time during the appellate period, i.e. since May 2007, and, if so, provide the following opinions with regard to that disorder.  

(b) The examiner should provide an opinion as to whether any diagnosed heart disorder is a congenital or developmental defect or any symptoms of a diagnosed heart disorder are attributable to a congenital or developmental defect.

(c) If so, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any other diagnosed heart disorder is superimposed upon the heart disorder(s) found to be a congenital or developmental defect.

(d) Then, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any diagnosed heart disorder that is not a congenital or developmental defect (because it has been found to be superimposed or otherwise), had its clinical onset during active service or is otherwise related to any in-service disease, event, or injury.

The examiner must provide a comprehensive report, including a complete rationale for all opinions rendered and conclusions reached.  Any rationale given should be supported by citation to the evidence of record, medical treatise evidence, and known medical principles.  

2. Contact the Veteran and confirm that he does not wish to have a Board hearing before a Veterans Law Judge.  If he does wish to participate in a hearing, schedule that hearing at the earliest possible convenience.

3. Thereafter, the RO should readjudicate the issue on appeal in consideration of all evidence of record.  If the benefit sought remains denied, the RO should issue the Veteran a supplemental statement of the case and afford him adequate time to respond before returning the claims folder to the Board for additional appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




